                         Case 4:18-cv-01044-HSG Document 159-2 Filed 04/25/19 Page 1 of 2



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8
                                               UNITED STATES DISTRICT COURT
                     9
                                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                    10

                    11
                         TECHSHOP, INC. a California             CASE NO. 4:18-CV-01044-HSG
                    12   corporation, DORIS A. KAELIN, in        (JCS)
                         her capacity as Chapter 7 trustee for
                    13   TECHOP, INC.                            [PROPOSED] ORDER
                                                                 GRANTING NON-PARTY
                    14                   Plaintiff,              WITNESSES MIKE HILBERMAN
                                                                 AND DANIEL WOODS’ NOTICE
                    15         v.                                OF MOTION AND MOTION TO
                                                                 MODIFY DEFENDANTS’
                    16   DAN RASURE, an individual residing      SUBPOENA AND LIMIT THE
                         in Kansas, TECHSHOP 2.0 LLC, a          SCOPE OF TESTIMONY AT
                    17   Kansas limited liability corporation,   TRIAL, OR IN THE
                         TECHSHOP 2.0 SAN FRANCISCO              ALTERNATIVE, FOR A MOTION
                    18   LLC, a Kansas limited liability         FOR A PROTECTIVE ORDER
                         corporation,
                    19
                                         Defendants.
                    20
                                                                 Judge: Hon. Haywood S. Gilliam, Jr.
                    21
                         AND RELATED COUNTERCLAIMS
                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                      [PROPOSED] ORDER
A RENT F OX LLP
ATTO RNEY S AT LAW                                                    CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
                         Case 4:18-cv-01044-HSG Document 159-2 Filed 04/25/19 Page 2 of 2



                     1         Having considered Non-party Witnesses Mike Hilberman and Daniel Woods’
                     2   Notice of Motion and Motion to Modify Defendants’ Subpoena and Limit the
                     3   Scope of Testimony At Trial, or in the Alternative, for a Motion for a Protective
                     4   Order (“Motion”), and any opposition, reply or other relevant papers filed
                     5   therewith, and any oral argument presented, it is HEREBY ORDERED that:
                     6           1.   The MOTION is GRANTED.
                     7           2.   The Subpoena to Appear and Testify at a Hearing or Trial in a Civil
                     8         Action, Civil Action No. 4:18-CV-01044-HSG on Mr. Woods and Mr.
                     9         Hilberman are modified such that the parties are prohibited from eliciting any
                    10         information from Mr. Hilberman and Mr. Woods as it relates to either of the
                    11         following actions, or potential actions:
                    12                -     John S. and James L. Knight Foundation v. TechShop San Jose,
                    13                LLC, Early Growth Financial Services, Inc., Mike Hilberman and
                    14                Daniel Woods, Case No. 18CV330565 –pending in the Superior Court
                    15                of the State of California, County of Santa Clara (“Knight Foundation
                    16                Lawsuit”); and
                    17                -     The Bankruptcy Trustee’s threatened lawsuit against Mr. Woods
                    18                and Mr. Hilberman in the bankruptcy action entitled In re TechShop,
                    19                Inc., Case No. 18-50398 (MEH), which is pending in the United States
                    20                District Court, Northern District of California (“Trustee’s Action”).
                    21
                         IT IS SO ORDERED
                    22
                         Dated: _________ ___, 2019
                    23

                    24                                        JUDGE: HON. HAYWOOD S. GILLIAM,
                                                              JR.
                    25                                        United States District Court
                                                              Northern District of California
                    26

                    27

                    28
A RENT F OX LLP
                                                                  -2-       [PROPOSED] ORDER
ATTO RNEY S AT LAW                                                          CASE NO. 4:18-CV-01044-HSG (JCS)
   LOS A NG EL ES
